DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  As per applicant’s preliminary amendments of 02/01/2021, claim 1 is cancelled, and new claims of 2-11 have been added. Claims 2-11 are pending in this instant application of 17/159,214 filed on 01/27/2021, with claims 2 and 7 being independent claims.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 10/31/2006. It is noted, however, that applicant has not filed a certified copy of the 2006-296964 application as required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement dated 04/02/2021 is acknowledged and the cited references have been considered in this examination.
DOUBLE PATENTING
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	Claim 2 is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1/2 of patented application number US 10,910,884.
	Although the conflicting claims are not identical, they are not patentably distinct from each other because they both claim similar electronic device with first and second antennae and a connector configured to be connected to an external power supply by a wired connection and a charge switching circuit configured to switch an electric power supply to a battery via the first antenna. As for the electronic device is configured to perform discharging of the second battery, it is the same circuit both applications share and the electronic device is a power charge and discharge system. The patented application anticipates the instant application claimed.
Claim 2 of instant application: 17/159,214
Claim 1 of Patented application US 10,910,884
 2.     An electronic device comprising: 
a first antenna; 
a second antenna; 
a connector configured to be connected to a wired external power supply; a first battery; a second battery; and 
a charge switching circuit configured to switch an electric power supply to the first battery via the connector into an electric power supply to the first battery via the first antenna when the electronic device detects disconnection to the external power supply, wherein the electronic device is configured to perform discharging of the second battery to drive the electronic device and charging the first battery via the first antenna at the same time.
1.    An electronic device comprising:
 a first antenna; 
a second antenna; 
a connector configured to be connected to an external power supply by a wired connection; a first battery; and 
a charge switching circuit configured to switch an electric power supply to the first battery via the first antenna into an electric power supply to the first battery via the connector, wherein the first battery is configured to be charged by the first antenna when disconnection between the external power supply and the connector is detected.
The electronic device according to claim 1, further comprising a second battery configured to be charged…

	

	Claims 3-6 are dependent on rejected claim 2 above; hence all rejected the same, at least, for their dependency on rejected claim 2 above.
	Claim 7 is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 6/7 of patented application number US 10,910,884.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because they both claim similar electronic device with first and second antennae and a connector configured to be connected to an external power supply by a wired connection and a charge switching circuit configured to switch an electric power supply to a battery via the first antenna. The patented application anticipates the instant application claimed.
Claim 7 of instant application: 17/159,214
Claim 6 of Patented application US 10,910,884
An electronic device comprising: 
a first antenna; 
a second antenna; 
a wireless charge controlling circuit electrically connected to the first antenna; a connector configured to be connected to a wired external power supply; 
a first battery; 
a second battery; 
and a charge switching circuit configured to switch an electric power supply to the first battery via the connector into an electric power supply to the first battery via the first antenna when the electronic device detects disconnection to the external power supply, wherein the electronic device is configured to perform discharging of the second battery to drive the electronic device and charging the first battery via the first antenna at the same time. 
    An electronic device comprising: 
a first antenna; 
a second antenna; 
a wireless charge controlling circuit electrically connected to the first antenna; 
a connector configured to be connected to an external power supply by a wired connection; 
a first battery; 
and a charge switching circuit configured to switch an electric power supply to the first battery via the first antenna into an electric power supply to the first battery via the connector, wherein the first battery is configured to be charged by the first antenna when disconnection between the external power supply and the connector is detected.
7. The electronic device according to claim 6, further comprising a second battery configured to be charged via the connector.



Claims 8-11 are dependent on the rejected claim 7 above; hence rejected all the same.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YALKEW FANTU/Primary Examiner, Art Unit 2859